DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to Applicant’s amendment filed on 3/24/2022 from which Claims 1, 5-11 and 14 are pending where Claims 8 and 14 are withdrawn.  Of the claims under consideration Claims 5, 7 and 11 are amended.  Claims 2-4 and 12-13 are cancelled.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 3/24/2022.   
Claim Rejections - 35 USC § 112(b)
Claims 5, 7, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 7 and 9-11, claims 5, 7, and 9 each recite “. . . the ultraviolet absorber is present in an amount of 0.01 to about 10 wt.%”, and Claim 11 recites “. . . the ultraviolet absorber is present in an amount of 0.05 to about 5 wt.%”  These recitations are unclear and indefinite regarding the basis for the wt.% whether based on the interlayer composition before or after formation or on a main component of the interlayer like the poly(vinyl butyral) resin for a UV stable polymer interlayer.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 5-7, 9-11, are rejected under 35 U.S.C. 103 as obvious over US 20120021230, Fukatani et al (hereinafter “Fukatani”) evidenced by CAS Registry Number: 70321-86-7, Scifinder ACS (2021) (hereinafter “RN 70321-86-7” further in view of U.S. 2002/0169239, Wood et al. (hereinafter “Wood 2002”) evidenced by CAS Registry Number: 73936-91-1, Scifinder ACS (2021) (hereinafter “RN 73936-91-1”. 
Regarding Claims 1, 6, and 9-10, Fukatani discloses in the entire document particularly in the abstract and at ¶s 0012-0023, 0035-0036, 0047, 0050-0052, 0059-0067, 0070, and claims a laminate for a laminated glass, wherein an interlayer film for a laminated glass and a retardation element sandwiched between adhesive layers are laminated, the interlayer film for a laminated glass contains a thermoplastic resin and an ultraviolet absorber and a plasticizer (See ¶s 0059-0087 and Claim 20) {reading on UV stable polymer interlayer and plasticizer of the pending claims 1 and 9}, the interlayer film for a laminated glass contains, as the ultraviolet absorber, a benzotriazole compound or a benzophenone compound, and at least one compound selected from the group consisting of a malonic ester compound, an oxanilide compound and a triazine compound, the sum of the contents of the malonic ester compound, the oxanilide compound and the triazine compound is 0.8 parts by weight or more and the sum of the contents of the benzotriazole compound or the benzophenone compound is 0.8 parts by weight or more with respect to 100 parts by weight of the thermoplastic resin.  From ¶s 0047, 0050-0052 the thermoplastic polymer is polyvinylbutyral resin preferably with a lower limit of the butyralization degree of the polyvinyl butyral resin of 40 mol % and a preferred upper limit thereof of 85 mol % {reading on poly(vinyl butyral) resin of the pending claims}.  From ¶s 0013-0023, the interlayer film for a laminated glass contains, as the ultraviolet absorber, a mixture of a benzotriazole compound or a benzophenone compound, and at least one compound selected from the group consisting of a malonic ester compound, an oxanilide compound and a triazine compound.  By using such an ultraviolet absorber, particularly, the deterioration of the retardation element can be prevented.  Examples of the benzotriazole compound includes Tinuvin 234 (produced by Ciba-Geigy Ltd., where for formula (4): 
    PNG
    media_image1.png
    309
    253
    media_image1.png
    Greyscale
  R14 is H--, R15 is a 1-methyl-1-phenylethyl group, and R16 is a 1-methyl-1-phenylethyl group).  Tinuvin 234 is evidenced by RN 70321-86-7 to have the formula of:  
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 for 2-(2H-Benzotriazol-2-yl)-4,6-bis(1-methyl-1-phenylethyl)phenol.     
Although Fukatani discloses a ultraviolet absorber such as a benzotriazole containing Tinuvin 234 2-(2H-Benzotriazol-2-yl)-4,6-bis(1-methyl-1-phenylethyl)phenol for an ultraviolet absorber comprising, Fukatani does not expressly disclose formula (3) of pending Claim 1 nor 2-(2H-Benzotriazol-2-yl)-6-(1-methyl-1-phenylethyl)-4-(1,1,3,3-tetramethylbutyl)phenol.  
Wood 2002 discloses in the abstract, ¶s 0006, 0248, 0330-0336, examples 15-17, 24 and 51 and its Claim 1, 4, 16 and 31, benzotriazole UV absorbers having enhanced stability and durability and a low loss rate including 2H-benzotriazole UV absorbers substituted at the 3-position or at the 5-position of the phenyl ring by a 1,1-diphenylalkyl moiety, particularly a 1,1-diphenylethyl group, are of low color and exhibit low volatility in thermoplastic compositions like poly(vinyl butyral).  The UV absorber has the formula I: 
    PNG
    media_image3.png
    175
    292
    media_image3.png
    Greyscale
, where G1 is hydrogen and E1 is either straight or branched chain alkyl of 1 to 24 carbon atoms (for 2-(2H-benzotriazol-2-yl)-6-(1-methyl-1-phenylethyl)-4-(1,1,3,3-tetramethylbutyl)phenol) or phenylalkyl of 7 to 15 carbon atoms (for 2-(2H-benzotriazol- 2-yl)-4,6-bis(l-methyl-1-phenylethyl)phenol) and E2 is phenylalkyl of 7 to 15 carbon atoms (for 2-(2H-benzotriazol-2-yl)-6-(1-methyl-1-phenylethyl)-4-(1,1,3,3-tetramethylbutyl)phenol) {reading on pending claim 9}.  RN 73936-91-1 evidences that the formula for 2-(2H-benzotriazol-2-yl)-6-(1-methyl-1-phenylethyl)-4-(1,1,3,3-tetramethylbutyl)phenol also with the name 2-(2-Hydroxy-3-a-cumyl-5-tert-octylphenyl)-2H-benzotriazole or 2-[2-Hydroxy-3-(a,a-dimethylbenzyl)-5-tert-octylphenyl]-2H-benzotriazole is that of Tinuvin 928 of:  
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 {reading on formula (3) of pending Claim 1 }.  Also benzotriazoles for UV absorbers are disclosed by Wood 2002 at ¶ 0248 and its claim 16 as 2-(2-hydroxy-3-a cumyl-5-tert-octylphenyl)-2H-benzotriazole, i.e. Tinuvin 928 and another benzotriazole of 2-(2-hydroxy-3,5-di-α cumylphenyl)-2H-benzotriazole and mixtures thereof.  RN 70321-86-7 evidences the latter benzotriazole also has the name 2-(2H-Benzotriazol-2-yl)-4,6-bis(1-methyl-1-phenylethyl)phenol or Tinuvin 234.  In examples 15 and 17 and 24 in the tables Wood 2002 divulges that Tinuvin 928 can be substituted for Tinuvin 234 in use with another Tinuvin.  From ¶s 0006 and 0330-0336, the benzotriazole UV absorbers often are essentially colorless {reading on yellowness index less than or equal to 2} even though absorbing in the 350-390 nm range and useful in interlayers.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances."  In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Also “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).  Here Tinuvin 234 and 2-(2H-Benzotriazol-2-yl)-6-(1-methyl-1-phenylethyl)-4-(1,1,3,3-tetramethylbutyl)phenol), Tinuvin 928, have the same purpose as shown in Wood as for UV absorbers for poly(vinyl butyral) for solubility therein and for essentially colorlessness even though absorbing in the 350-390 nm range.  Therefore Tinuvin 928 can be substituted for or combined with Tinuvin 234 of Fukatani. 
Fukatani discloses at ¶ 0070 that the visible light transmittance Tv of the interlayer is preferably 85% or more {reading on the claimed at least 80%T of Claims 1 and 9 and at least 84% for Claims 6 and 10}.  Given such similar visible transmittance and that Fukatani modified with Wood 2002 discloses the same components including Tinuvin 234 modified with Tinuvin 928 which is identical to that used in Applicants’ pending claims 1 and 9 and given that the amounts of the Tinuvin 234 are the same as presently claimed, more  it is clear that the other properties of %Tuv and yellowness index would necessarily be the same for such UV absorbers of the combination of Tinuvin 234 and Tinuvin 928.  Therefore Fukatani modified by Wood 2002 also meets claims 6 and 10.  In accordance with MPEP 2112.01(II) when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent so that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPO 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPO2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F2d at 1255, 195 USPO at 433. See also Titanium Metals Corp. v. Banner, 778 F2d 775, 227 USPO 773 (Fed. Cir. 1985). 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Fukatani a UV stable polyvinylbutryal interlayer with a plasticizer and benzotriazole compound Tinuvin 234 with visible light transmittance Tv of the interlayer of preferably 85% or more and properties of %Tuv less than or equal to 12, as afore-described, where from Wood 2002 UV absorber with Tinuvin 928 shown as useful with Tinuvin 234 is combined with Tinuvin 234 for an amount of UV absorbers up to 4 wt.% motivated to have enhanced stability and durability and a low loss rate and essentially colorlessness {reading on yellowness index less than or equal to 2} as for Claims 1, 6, and 9-10.  Furthermore the combination of Wood 2002 with Fukatani has a reasonable expectation of success because both have benzotriazole compounds for UV absorbers in polyvinylbutyral and Wood 2002 actually teaches such a combination.  
Claim Rejections - 35 USC § 103
Claims 5, 7 and 11 are rejected under 35 U.S.C. 103 as obvious over Fukatani evidenced by RN 70321-86-7 in view of Wood 2002 evidenced by RN 73936-91-1.    
Regarding Claims 5, 7 and 11, Fukatani in view of Wood 2002 is applied as to Claims 1 and 9 along with the disclosure of Fukatani at ¶s 0032-0041 and 0067 that the benzotriazole UV absorber has an amount up to 1.4 parts by weight and a total UV absorber from 1.7 to 3.4 parts by weight, while the plasticizer has an amount from 30 to 70 parts by weight all based on 100 parts of the thermoplastic polymer.  This gives an weight % of the benzotriazole like Tinuvin 234 for the interlayer of thermoplastic polymer, plasticizer and UV absorber from 1.4/100+30+ 1.7 x 100% = 1.06 wt % to 1.4/100+70+3.4 x 100%=0.8 wt% based on the formulation for the UV stable polymer interlayer.  This range is with the range of 0.01 to 10 wt% based on the formulation for the UV stable polymer interlayer of Claims 5, 7 and 11.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.   
In the alternative Claims 1, 5-7, 9-11 are rejected under 35 U.S.C. 103 as obvious over Fukatani evidenced by RN 70321-86-7 in view of Wood 2002 evidenced by RN 73936-91-1 and further in view of U.S. US 20130194659, Hatta et al. with a PCT filing date of August 19, 2011 (hereinafter “Hatta”).  
Regarding Claims 1, 5-7, 9-11, Fukatani evidenced by RN 70321-86-7 in view of Wood 2002 evidenced by RN 73936-91-1 is applied as to Claims 1 and 6 and 9 and 10, and to any extent that Fukatani as modified does not expressly disclose the suppression of the transmittance of ultraviolet rays with a wave length of 400 nm to 1% or less and have a yellowness less than 5 Hatta is cited.      
Hatta discloses in the abstract an interlayer film of polyvinyl acetal like polyvinylbutyral resins (See ¶s 0013-0014) for laminated glass which can suppress the transmittance of ultraviolet rays with a wave length of 400 nm to 1% or less with as divulged at ¶ 0076 an ultraviolet absorber with 2-(3-t-butyl-5-methyl-2-hydroxy phenyl)-5-chloro benzotriazole.  Also Hatta divulges at ¶ 0079 and in table 5 that an interlayer film for laminated glass and laminated glass were produced in the same manner as in Example 1, except that the kind and amount of the ultraviolet absorber represented by the formula (1) and the ultraviolet absorber represented by the formula (2) were changed according to Tables 3 to 5, and the ultraviolet absorber (Tinuvin 328, product of BASF) represented by the formula (3): 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 as another ultraviolet absorber was added in an amount shown in Table 5.  From ¶ 0053 the interlayer film for laminated glass has a yellowness index is 5 or less when the interlayer film for laminated glass is set to have a thickness of 760 µm and sandwiched between two glass plates.  If the yellowness index exceeds 5, the laminated glass may be too yellow.  Such a range of yellowness overlaps that of pending claims 6 and 10 and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  Given Hatta’s benzotriazole-based UV absorber, Tinuvin 328, and Hatta’s benzotriazole like Tinuvin 328, where Tinuvin 328 is used by Fukatani at ¶ 0023, which would be equivalent for polyvinylbutyral interlayers and in accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances."  In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Also “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).      
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Fukatani as modified a UV stable polyvinylbutryal interlayer with a plasticizer and benzotriazole compounds of Tinuvin 234 and Tinuvin 928, as afore-described, where from Hatta the UV absorber Tinuvin 328 identical as a benzotriazole in Fukatani is combined with the Tinuvin 234 and Tinuvin 928 based UV absorber of Hatta in polyvinylbutyral interlayers motivated to suppress the transmittance of ultraviolet rays with a wave length of 400 nm to 1% or less and have a yellowness less than 5 to have the interlayer of Claims 1, 5-7, 9-11.  The combination of Hatta with Fukatani as modified has a reasonable expectation of success because both have similar benzotriazole UV stablizers with polyvinylbutyral for interlayers.  
Response to Arguments
Applicant’s arguments with amendments filed 03/24/2022 have been considered and are persuasive regarding prior rejections under 35 U.S.C. 112 which have been withdrawn but are unpersuasive regarding rejections under 35 U.S.C. 103.  
Applicants argue the Examiner has not presented a prima facie case of obviousness because Claim 1 requires that the polymer interlayer comprises a poly(vinyl butyral) resin, plasticizer and a UV absorber, and the polymer interlayer has a% T of at least 80% (ASTM D1003-Procedure Busing Illuminant C), a% Tuv is less than or equal to 12 (as measured by ISO13837 Convention A on a 30 mil interlayer) and yellowness index (YI) of less than or equal to 2. The UV absorber is a very specific UV absorber comprising structure (3) shown above. Claim 9 has similar limitations and specifically requires that the UV absorber is 2-(2H-benzotriazol-2-yl)-6-(1-methyl-1-phenylethyl)-4-(1, 1,3,3-tetramethylbutyl)phenol.  Applicants assert that Fukatani in view of Wood 2002 does not make obvious the claimed UV absorber of independent claims 1 or 9. Claims 5 to 7, 10 and 11 depend from claims 1 and 9, and are also not obvious over Fukatani in view of Wood 2002.  As admitted by the Examiner at page 8 of the Office Action ("Fukatani does not expressly disclose formula (3) of pending Claim 1 nor 2-(2H-Benzotriazol-2-yl)-6-(1-methyl-1-phenylethyl)-4-(1, 1,3,3-tetramethylbutyl)phenol"), Fukatani does not disclose the specific UV absorber having structure (3) of claim 1 or specifically 2-(2H-benzotriazol-2-yl)-6-(1-methyl-1-phenylethyl)-4-(1, 1,3,3-tetramethylbutyl)phenol of claim 9. Fukatani also discloses the UV absorber must be in combination with a malonic ester, oxanilide or triazine compound, and that the UV absorber is to prevent deterioration of the retardation element for a head-up display.  Also Wood 2002 is directed to and discloses many UV absorbers for many different polymer applications such as polycarbonates, PMMA, photographic compositions, and others, but Wood does not specifically disclose the use of the claimed UV absorber for use in a PVB as claimed.   
In response Applicants have not refuted the 103 rejection based on Fukatani in view of Wood 2002 for two reasons.  First, the disclosure that UV absorbers like Tinuvin 234 of Fukatani is used with one of a malonic ester, oxanilide or triazine compound does not refute the rejection because Applicant’s pending claims are “comprising” claims and as “open ended” claims allows other material to be present.  Second, the examiner disagrees that Woods 2002 does not disclose the use of the claimed UV absorber for use in a PVB.  As noted in the rejection Wood 2002 discloses at ¶s 0059-0063, 0103 and claim 31 that composition stabilized with the benzotriazole UB absorbers includes organic material like poly(vinyl butyral). 
Applicants disagree with the Examiner's statement that because the UV absorbers are often colorless that this necessarily means that the final product (i.e., the UV stable polymer) will have low color, as claimed (see Office Action, pages 9 to 10). As disclosed by Applicants, "the addition of UV absorbers to polymer interlayers increases the color of the interlayer, at least a small amount, since many of the UV absorbers have some level of color. But the use of certain UV absorbers may increase the color (yellowness) or YI after exposure to UV light or radiation" (see Specification paragraph [0026]).  As Applicants' data shows, not all UV absorbers provide the same benefits and properties, including those required for use in certain applications where light transmission and color are important, particularly in a polymer that is extruded at high temperature. Even if the UV absorber may be almost colorless before it is added to the polymer composition, it is not the only factor that contributes to the claimed YI value.  
In response Applicant misquotes the examiner.  The statement at pages 9-10 is that “From ¶s 0006 and 0330-0336, the benzotriazole UV absorbers often are essentially colorless {reading on yellowness index less than or equal to 2} even though absorbing in the 350-390 nm range and useful in interlayers.”  This statement comes from the disclosure of Wood 2002 that benzotriazole UV absorbers often are essentially colorless.  Applicant’s data do not compare to Tinuvin 234, which is used in both Fukatani and Wood 2002, in regards to yellowness.  Nor does Applicants’ data show YI values of the UV stabilizer in addition to the YI of the for poly(vinyl butyral) “PVB” formulation with the UV absorber.  
Applicants' contend Neither Fukatani nor Wood 2002 make obvious a UV stable polymer interlayer, such as a PVB interlayer, with the specific claimed UV absorber that also has the other claimed properties. Specifically, neither Fukatani nor Wood 2002 (or the combination) disclose or make obvious an interlayer that has a % T of at least 80% (ASTM D1003-Procedure B using Illuminant C), a % Tuv is less than or equal to 12 (as measured by ISO13837 Convention A on a 30 mil interlayer) and a yellowness index (YI) of less than or equal to 2 (as measured by ASTM D1925 on a 30 mil interlayer) as claimed.
In response Applicants have not addressed the rationale given at page 7 of the Office Action under MPEP 2112.01 (II) when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Nor have Applicants addressed the rejection including the Hatta reference.  
Applicants assert that the Examiner statement that "Tinuvin 234 and 2-(2H-Benzotriazol-2-yl)-6-(1-methyl-1-phenylethyl)-4-(1, 1,3,3-tetramethylbutyl)phenol), Tinuvin 928, have the same purpose as shown in Wood as for UV absorbers for poly(vinyl butyral) for solubility therein and for essentially colorlessness even though absorbing in the 350-390 nm range so that Tinuvin 928 can be substituted for or combined with Tinuvin 234 of Fukatani" (see Office Action, page 12) does not necessarily mean interchangability.  Also just because Wood discloses many different UV absorbers and that many are colorless does not suggest using them interchangeably in all applications, or specifically, in a UV stable PVB polymer. Solubility and color (of the UV absorber itself) are only two of the parameters to be considered when selecting a UV absorber.  Applicants submit that all UV absorbers are not equal and cannot necessarily be readily substituted for one another.  Applicants assert that Applicants' data shows, not all UV absorbers provide the same benefits and properties, including those required for use in certain applications where light transmission and color are important, particularly in a polymer that is extruded at high temperature.  Applicants' contend that their data shows, not all UV absorbers provide the same benefits and properties, including those required for use in certain applications where light transmission and color are important, particularly in a polymer that is extruded at high temperature.  Applicants submit while the various UV absorbers may be structurally similar, it is clear from the data in Table 1 that they do not all perform the same in the same composition (i.e. they do not provide comparable results), therefore, it is not predictable to substitute one for another with a reasonable expectation of success (of giving comparable results).  Not all UV absorbers perform as required, and not all provide the same properties.  Applicants argue that as shown by Applicants' data in Table 1, many different UV absorbers of different classes were tested, and the results clearly show that the different UV absorbers are not interchangeable and all of them do not provide the claimed properties, even within the same class of UV absorbers, therefore, the results are not predictable and do not give comparable results in comparable circumstances as stated by the Examiner. For example, within the benzotriazole class, two of the UV absorbers, T900 and T928 had similar Tuv and YI values to T328, while E109 had a lower Tuv but a higher YI, and E82 had a Tuv that was too high (i.e., higher than 12%). Two other UV absorbers, T426 and P300, both different types or classes of UV absorbers (non-benzotriazoles), also had better performance than those in their same class, as well as many other classes, while others in those classes did not meet either the % T uv or YI or both.  Applicants conclude therefore, it is not prima facie obvious to substitute one UV absorber for another with a reasonable expectation of success that they would give comparable results, as suggested by the Examiner, and Applicants' data clearly shows otherwise.
In response Applicants arguments are based on comparison results of a broad class of absorbers even for the benzotriazoles.  However Fukatani discloses the Tinuvin 234 with the formula 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 which is also taught by Wood 2002 as within formula: 
    PNG
    media_image3.png
    175
    292
    media_image3.png
    Greyscale
, where E1 is either a straight or branched chain alkyl of 1 to 24 carbon atoms or phenylalkyl of 7 to 15 carbon atoms for the latter as (for 2-(2H-benzotriazol- 2-yl)-4,6-bis(l-methyl-1-phenylethyl)phenol) and E2 is phenylalkyl of 7 to 15 carbon atoms (for 2-(2H-benzotriazol-2-yl)-6-(1-methyl-1-phenylethyl)-4-(1,1,3,3-tetramethylbutyl)phenol) and as is formula 3 of pending claim 1 as Tinuvin 928 with the formula:  
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
  and  2-(2H-benzotriazol-2-yl)-6-(1-methyl-1-phenylethyl)-4-(1,1,3,3-tetramethylbutyl)phenol) {reading on pending claim 9. However in accordance with MPEP §716.02(e) Comparison With Closest Prior Art - an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, in re Finley, 174 F.2d 130,81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).  The closest prior art is the primary reference of Fukatani which discloses the Tinuvin 234 but Applicants tables 1-3 do not show a comparison with Tinuvin 234 to that of Tinuvin 328 which meets pending claims 1 and 9.  Applicant compare to the Eversorb 109 which according to CAS Registry Number: 83044-89-7, Scifinder ACS (2021) has a formula of:  
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
which does not have a single phenyl group off the phenyl group with the OH group and also has a Cl.  Additionally Eversorb 82-2 as shown from its Technical Data Sheet from Hunan Chemical BV does not have such a second phenyl group with its formula of 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
The Tinuvin 928 is much closer even a sub-class with Tinuvin 234 has having such a phenyl group.  Also Woods 2002 teaches the combination and substitutability of Tinuvin 928 for Tinuvin 234 in poly(vinyl butyral).  Applicants data do not even include Tinuvin 234.  
Applicants argue that the substitution of one UV absorber for another does not provide predictable results with a reasonable expectation of success.  The Examiner is not considering the teachings Applicants' disclosure in their entirety and is ignoring Applicants' data that clearly shows that the UV absorbers are not necessarily "equivalent" and do not provide "comparable results in comparable circumstances". The Examiner is instead substituting UV absorbers from one reference into another without any reason to do so or expectation of success other than hindsight and the Examiner's conclusory statement that one skilled in the art would have considered it obvious to do so because it is obvious to substitute equivalents. 
In response Applicants’ argument is not addressing the rejection under 35 U.S.C. 103 based on Fukatani and Wood 2002.  The rejection does not involve the wide and diverse field of different UV absorbers as Applicants argue.  The rejection deals with combination or substitution of very specific UV absorbers from Fukatani and Woods 2002 of Tinuvin 234 and Tinuvin 928 for poly(butyral) resin.  Applicants’ data do not even include Tinuvin 234.  Such specific UV absorbers are as argued by Applicants that their claims involve very specific UV absorbers.  In addition such combination and substitution is explicitly taught in Woods 2002.  As for substituting or combining without any reason or based on hindsight, Wood 2002 discloses combining Tinuvin 928 which meets pending claims 1 and 9 with Tinuvin 234.  Also Fukatani teaches that Tinuvin 234 meets the properties as claimed in pending claims 1 and 9.  Applicants’ claims are “comprising” claims which allow for combinations of such UV absorbs which is also the case for the Hatta reference.  Therefore the conclusion of obviousness in the Office Action is not based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  This was done with the combination of the Fukatani in view of Wood 2002. 
In response to any picking and choosing of disclosures of the references as not in compliance with In re Wesslau, 353 F.2d 238, 241 (C.C.P.A. 1965), Applicants are not citing the recent case law of In re Hyon, 102 USPQ2d 1889, (2012) which discussed In re Wesslau.  In re Hyon, 102 USPQ2d 1889, (2012) Hyon relied on In re Wesslau, 353 F.2d 238 [147 USPQ 391] (CCPA 1965), which states:  It is impermissible within the framework of section 103 to pick and choose from any one reference only as much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art.  Hyon notes in this case, however, the Board did not take the teachings of Kitamaru in isolation or out of context the Federal Circuit affirmed the Board of Patent Appeals and Interferences' holding of obviousness in view of the motivation to combine one prior art reference (Zachariades) directed to plastic artificial joints with a second prior art reference (Kitamaru) directed to plastic film or sheets.  The Federal Circuit held that the Board had correctly ruled that it would be obvious to combine these patents because they both involved products made of the same material, ultra high molecular weight polyethylene.  In addition, the court held that a person of ordinary skill in the art would have been motivated to combine the crosslinking step of Kitamaru with the process of Zachariades to obtain the enhanced properties disclosed by Kitamaru that result from crosslinking prior to deformation.  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  Applicants have not addressed the rejection’s motivation for combination but offered a conclusory position that the Examiner is instead substituting UV absorbers from one reference into another without any reason to do so or expectation of success.  
 Also in response to applicant's argument that the references fail to show certain features of applicant’s invention concerning an effect of high temperature of extrusion affecting light transmission and color, it is noted that the features upon which applicant relies (i.e., high temperature extrusion) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

 /KENNETH J STACHEL/ Primary Examiner, Art Unit 1787